                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION


KENNETH RICKERSON,

       Plaintiff,

v.                                                     Case No.: 4:20cv387-MW/HTC

MARK INCH, SECRETARY OF
THE FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

     Defendants.
___________________________/

           ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 17, and has also reviewed de novo Plaintiff’s objections,

ECF No. 27.1 Accordingly,

       IT IS ORDERED:

       The report and recommendation, ECF No. 17, is accepted and adopted, over

the Plaintiff’s objections, as this Court’s opinion. The Clerk shall enter judgment




       1
          Plaintiff’s objections provide this Court with a list of Plaintiff’s prior civl actions.
However, this list is provided too late to change the outcome in this case as Plaintiff was
forewarned that the failure to disclose all prior civil cases may result in the dismissal of this case.
This Court finds the dismissal of this case without prejudice is an appropriate sanction for
Plaintiff’s failure to previously disclose all prior civil cases.
stating, “Plaintiff’s amended complaint is dismissed without prejudice for

maliciousness and abuse of the judicial process.” The Clerk shall close the file.

      SO ORDERED on June 3, 2021.

                                       s/Mark E. Walker
                                       Chief United States District Judge




                                          2
